Citation Nr: 1543885	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of L4-5 laminectomy for herniated nucleus pulposus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which increased the assigned disability rating for residuals of L4-5 laminectomy to 20 percent, effective June 7, 2007.

In August 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2011, the Board remanded the issue of entitlement to an increased disability rating for the low back disability to the Agency of Original Jurisdiction (AOJ) for further development.  At the same time, the Board noted the Veteran's assertion that he could not hold a job due to his low back disability and remanded the issue of entitlement to a TDIU to the AOJ for adjudication in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  In a December 2011 rating decision, the RO denied entitlement to a TDIU.

The issues of entitlement to service connection for voiding dysfunction and erectile dysfunction, claimed as secondary to the service-connected low back disability, have been raised by the record in a November 13, 2007 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDINGS OF FACT

1.  Residuals of L4-5 laminectomy for herniated nucleus pulposus are manifested at worst by forward flexion self-limited to 45 degrees, combined range of motion of the thoracolumbar spine of 145 degrees with objective evidence of painful motion, "popping" appreciated with a stethoscope on lateral flexion in January 2009, and x-ray evidence of degenerative changes throughout the lumbar spine. 

2.  Competent and persuasive evidence of record establishes that the Veteran is not unable to secure or follow a substantially gainful occupation due to his low back disability, consistent with his two years of college education and current usual occupation as a foreign currency trader working from home, a profession in which he reportedly has earned up to $25,000 in one month; however, the Veteran may be precluded due to his low back disability from maintaining employment in his previous usual occupation as a mortgage broker, to the extent that the job requires physical labor such as lifting and carrying 40-pound files.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of L4-5 laminectomy for herniated nucleus pulposus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The Veteran was provided VCAA notice in October 2006 and June 2007 letters, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In May and October 2011 VCAA letters, the RO provided the same information to the Veteran, but also included information as to how to establish his claim for a TDIU.  Thus, the duty to notify is satisfied.

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained disability records from the Social Security Administration (SSA) and ongoing treatment records from the Boise VA Medical Center (VAMC) dated since January 2008.  The AOJ also attempted to records of treatment from Drs. Johnston and Holden.  Thereafter, the Veteran was afforded a VA spine examination, wherein the examining physician provided a medical opinion regarding the Veteran's employability, and adjudicated the claims.  

The evidence of record contains service treatment records, post-service private and VA treatment records, VA examination reports, SSA records, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA provided the Veteran with spine examinations in July 2007 and December 2011 to evaluate the current nature of his low back disability, including its impact on employment.  Those examination reports included all necessary testing, a full examination of the Veteran, and provided information adequate to evaluate the claims.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In August 2009, the Veteran set forth his contentions at a hearing before the undersigned.  The record reflects that the undersigned identified the issue to be discussed at the hearing.  Further, testimony focused on the elements necessary to substantiate the claim for an increased disability rating, and the undersigned suggested that the Veteran submit additional contemporaneous medical evidence he identified during the hearing to help substantiate the claim; the record was held open for 30 days to allow the Veteran to obtain the records.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating and TDIU claims in appellate status.

II. Criteria & Analysis

The Veteran's service-connected low back disability, residuals of L4-5 laminectomy for herniated nucleus pulposus, is rated 20 percent disabling.  He contends that a higher disability rating is warranted and that his low back disability, which is the only disability for which service connection has been established, precludes him from securing or following a substantially gainful occupation.

Pertinent to the increased rating claim, ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the low back disability on appeal.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The Veteran's low back disability, residuals of L4-5 laminectomy for herniated nucleus pulposus, has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, which pertains to intervertebral disc syndrome.  

Intervertebral disc syndrome is rated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id. Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. Note 5.

Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  Id. Note 1.

Prior to filing his June 2007 claim for an increased rating, the Veteran received treatment for his back pain from a private physician, M. Moore, M.D.  Records dated from January 1999 to September 2005 reflect pain management with oral narcotics, including hydrocodone and Norco, and with Soma, a muscle relaxant.  The Veteran also began a trial of OxyContin in March 2004, but it made him feel "loaded" and he returned to Norco two months later.  In addition to the service-connected low back disability, the records from Dr. Moore document old thoracic compression fractures at four levels attributed to football injuries and a history of multiple knee surgeries and chronic right knee pain.  See Feb. 1999 and Sept. 2005 notes, respectively.  September 2002 records also detail that the Veteran quit smoking in April 2002 after smoking 35 years; during the September 2002 visit, his weight was recorded as 242 pounds.

In a November 2005 letter to the Veteran, Dr. Moore explained that a State Board of Pharmacy report detailing the Veteran's prescription refills since January 2003 revealed that he had violated the chronic narcotic agreement with Dr. Moore.  Specifically, the report indicated that the Veteran had obtained pain medications from another provider, Dr. Holden, while receiving hydrocodone from Dr. Moore.  The letter advised the Veteran that his hydrocodone prescriptions would be cancelled and Dr. Moore would no longer prescribe controlled substances to him. 

A December 2005 record from D. Reed, M.D., reflects that the Veteran presented for treatment for pain in the cervical and lumbosacral regions and knees after having been terminated from Dr. Moore's care.  He related that the pain started with initial injuries in the 1990s and that he underwent multiple surgeries, including two back surgeries, six knee surgeries, and an Achilles tendon repair.  He reported working as a foreign exchange day trader and mortgage broker.  

Dr. Reed indicated that given the recent issues of obtaining prescription opiates from multiple providers, the Veteran would need to be prescribed opiates under only the most stringent circumstances.  Dr. Reed prescribed Methadone for pain and advised the Veteran that frequent Board of Pharmacy reports would be solicited and random drug and toxicology screening would be performed.  During a follow-up visit in January 2006, the Veteran stated that he discontinued Methadone after four days due to cramping and numbness and asked to resume Norco and Soma.  Dr. Reed prescribed OxyContin and Skelaxin.  In subsequent chronic pain management forms, the Veteran stated, "I want my meds back!"  Dr. Reed continued to prescribe twice-daily OxyContin through August 2007. 

Meanwhile, in September 2006 the Veteran presented to a VA clinic requesting chronic pain management.  He described having two spinal fusions, one during service and one in 1980, and six knee surgeries after sports-related injuries.  He indicated that he had worked in the mortgage business and now traded foreign currency.  He admitted being discharged from care by Drs. Moore and Holden, stating that he did not realize that Norco prescribed by one doctor was the same medication as Vicodin prescribed by the other.  He reported going to Dr. Reed next and receiving oxycodone (OxyContin) twice per day.  He requested an increase to oxycodone three times daily.  He reported an allergy to Methadone, stating it caused nausea and vomiting.  His weight was recorded as 252 pounds and he was encouraged to lose weight and get daily exercise.  He signed a pain contract and received a prescription for oxycodone.  

However, later in September 2006, the Veteran indicated that he wanted long-acting oxycodone and a higher dose, telling the provider that he would return to his community provider for pain control if the VA provider was uncomfortable prescribing the medication he requested.  The Veteran was advised to return to his outside provider because the VA provider was willing to order only oxycodone 5mg, three times daily.  Nevertheless, as of January 2007, VA records reflect that the Veteran was receiving prescriptions for 5mg oxycodone, 900 tablets per 30 days in order to take 50mg three times per day.  Approximately two weeks later in January 2007, he presented to urgent care for skin tag removals; the visit included discussion of pain control issues, and the Veteran returned a one-half to three-fourths full bottle of oxycodone in exchange for MSO4 (morphine sulfate or MS Contin) extended release.

During a February 2007 telephone conversation with a VA nurse practitioner, the Veteran indicated that he tried to return the MS Contin, but the VA pharmacy clerks would not take it, so he left it on the counter.  When asked what he was doing for pain control since turning in the MS Contin and no longer taking oxycodone, he stated that he was receiving OxyContin from his outside provider, Dr. Reed, and it was last prescribed within the past week.  The Veteran was notified that receiving narcotics from a non-VA source while also receiving them from VA constituted a breach of the pain contract he signed in September 200[6].  The VA provider confirmed with the Veteran that Dr. Reed would manage his narcotic dispensation in the future.
In July 2007 the Veteran was afforded a VA spine examination by an orthopedic surgeon.  The Veteran described the in-service motor vehicle accident and L4, 5 discectomy followed by six months of hospitalization, which formed the basis of his service-connected low back disability.  He reported re-injuring his back in October 1980 when he slipped and fell and undergoing a subsequent laminectomy and fusion, L4 to sacrum.  Thereafter, he had no further low back treatment until approximately 1997.  Other reported medical history included six knee surgeries.  The Veteran stated that he had not worked in the past year, but previously worked full-time as a mortgage broker.

On examination, he presented in a wheelchair through the volunteer service at the hospital, but reported using a walker at home.  Lumbar spine range-of-motion testing revealed the following:  extension to 10 degrees, forward flexion self-limited to 45 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  When standing erect, he was in a forward flexed position of 20 degrees.  The examiner noted that the Veteran had pain on motion and indicated that repetitive motion testing revealed some differences between the self-controlled lumbar flexion and seated straight leg raise.

Other objective findings included some residual sacroiliac joint tenderness on palpation, but no spasm; diminished or absent patellar and ankle reflexes; sensory deficit of the lower extremities; and normal motor strength.  There was no evidence of an acute radiculopathy, but there were findings on neurologic examination to suggest an old, not-completely-resolved radiculopathy.  His height was recorded as 5 feet, 8 inches, and his weight was 278 pounds.  (These findings represented a 1-inch loss of height and 78-pound weight gain since the last VA spine examination in November 1976).  The impression of a lumbosacral spine x-ray was straightening of the normal curvature of the lumbosacral spine; narrowing of virtually all the disc spaces throughout the lumbosacral spine, with the possible exception of only mild disc space narrowing at L1-L2; moderately severe osteophytes and degenerative changes throughout the lumbosacral spine; evidence suggestive of possible partial laminectomy at 4-5, 5-1; no definitive evidence of spondylolysis or spondylolisthesis.    

Following a review of the claims file and examination, the diagnosis was chronic low back pain; status post L4, 5 herniated nucleus pulposus related to motor vehicle accident while in service; status post L4, 5 laminectomy and laminotomy, discectomy as documented in 1974, and recent L4 sacrum fusion details not documented in file; and morbid obesity.  The examiner indicated that there was no documentation of incapacitating episodes.

Regarding the extent to which range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance, the examiner commented that the Veteran did have significant functional loss due to a combination of his prior back pathology and his excessive weight.  The examiner detailed that the Veteran was not limited by any weakness, but was limited by pain and fatigue.  In addition, he had a "lack of endurance following any type of repetitive motion, namely because of his exogenous obesity."  Finally, the examiner reported that the Veteran was able to perform activities of daily living and was retired from his usual occupation as a mortgage broker.  

In his November 2007 notice of disagreement with the 20 percent disability rating, the Veteran stated that his lumbar spine fusion was compromised in October 1992 as a result of a second motor vehicle accident, which resulted in a cracked lumbar spine fusion that was never surgically corrected.  He described current symptoms of chronic pain; right lower extremity peripheral neuropathy that extends to the right calf muscle and bottom of foot; and difficulty sitting, standing, walking, and sleeping.  He asserted that he gained 60 pounds as a result of his low back disability and was no longer gainfully employed.  

The Veteran presented with his sister to the VA clinic in November 2007, requesting to have his narcotic pain medication obtained through VA.  He reported being managed by his private physician, Dr. Reed, with oxycodone 80mg twice daily and stated that he did not want to take this medication in 5mg increments.  He complained of constant back pain that radiates down his right leg and numbness in the lateral calf and bilateral feet.  He stated that the pain was worse with movement and interrupts his sleep.  He admitted taking his sister's Soma for difficulty sleeping.  On examination, he was observed to ambulate without a cane briskly and transfer to the chair without assistance.  The Veteran signed another narcotic agreement and the examiner prescribed oxycodone 75mg twice daily.  

In January 2008 the Veteran was notified that VA would no longer prescribe narcotics for him because a Board of Pharmacy search revealed that he had also been receiving narcotics from outside sources since November 2007.  

During a January 2008 VA mental health visit for evaluation of insomnia, mild depression, and posttraumatic stress disorder (PTSD), the Veteran admitted having nightmares two nights per week, but stated that what he really wanted from a mental health consultation was Valium to help him sleep.  He reported that his VA primary care physician would not prescribe Valium for insomnia and referred him to mental health for evaluation.  He admitted taking his wife's Valium for insomnia.  The Veteran identified his work as trading foreign currency in the European market, and as a result, he worked from 11:00 p.m. to 6:00 a.m. local time, and went to sleep at 7:00 a.m. on all weekdays.  He described his financial situation as "up and down, but I'm optimistic about the future."  He reported previously earning $25,000 in a month trading foreign currency.  Following a mental status examination, the examiner's assessment was suspicion that the PTSD complaints were over-exaggerated and reported to obtain access to mental health services and a Valium prescription.

During February 2008 treatment with Dr. Reed, the Veteran indicated he had occasional problems with the cost of OxyContin, but it continued to provide good relief.  In terms of functional status, he reported doing well and continuing to work full-time.  Dr. Reed discussed alternative treatment options with the Veteran; however, because he was stable, any changes were deferred.  A July 2008 treatment record from Dr. Reed reflects the Veteran's complaints of difficulty obtaining OxyContin/generic sustained release oxycodone as prescribed due to cost and availability issues; he requested Norco monotherapy instead.  Dr. Reed stated he was unwilling to prescribe Norco given the Veteran's history.

In March 2008 the Veteran presented to a private hospital with complaints of a sudden onset of back pain with a burning sensation and some jaw tightness.  Examination of his back revealed "no reproducible tenderness upon palpation."  Due to a history of coronary artery disease with myocardial infarction in 2001, he was admitted for testing and cardiac workup.  Following the testing and a history and physical, the impression included atypical chest pain, possibly musculoskeletal, certainly with a positional, pleuritic component; hypertension, labile; and minor ischemic cardiomyopathy with normal LV ejection fraction.

During an August 2008 VA primary care visit, the Veteran stated that he wanted to "start over" regarding his chronic back and knee pain.  He indicated that he did not like the way oxycodone made him feel and he wanted to resume his pain medications through VA.  He reported having to pay $270 per week [for oxycodone] and wanting to go back on a short-term pain medication, such as when he took Norco eight times per day, which helped.  He agreed to a release of information to obtain records from Dr. Reed and to a state drug history [Board of Pharmacy report].  He asked whether the examining nurse practitioner could tell him whether his back pain would get better, stay the same, or get worse because he had to "go before a board regarding increasing" his service-connected disability.  On examination, normal gait was observed and he grimaced with discomfort when lying down on the exam table, changing positions, and getting up.  Later the same month, the VAMC notified the Veteran that he could no longer receive narcotics through VA because he had violated a VA pain contract again; he was advised to continue pain management with Dr. Reed.

In September 2008 the Veteran presented to VA urgent care with complaints of several weeks of dark urine, nausea, vomiting, diarrhea, and abdominal pain.  He indicated that he stopped taking OxyContin on August 10 and was beginning to feel better.  The assessment was abdominal pain suspected to be related to detoxing from OxyContin, but the examiner would rule out pancreas and liver problems.

The Veteran reestablished care with Dr. Moore in October 2008, apologizing for prior noncompliance with prescriptions and stating that he did not realize Vicodin was the same drug as hydrocodone.  He complained that OxyContin was the only medication Dr. Reed would prescribe, but he stopped taking the drug six weeks earlier because he was having problems with memory.  He admitted taking occasional Norco tablets he received from friends.  On examination, the Veteran walked well with a cane.  Dr. Moore reviewed a Board of Pharmacy report and prescribed Norco, 240 tablets, for the Veteran's "chronic knee and back pain associated with degenerative disease."

During a January 2009 follow-up visit with Dr. Moore, the Veteran stated he was having financial difficulties and wanted Dr. Moore to write a letter to VA indicating that he has greater than a 20 percent disability.  He reported having increasing lower back pain and noted popping in the lower back.  On examination, lumbar flexion was to 30 degrees with pain, but not as painful as extension; gait was antalgic; reflexes were 2+ at the quadriceps and absent at the Achilles; there was tenderness to palpation at the lumbosacral junction; and a "pop" was appreciated with the stethoscope on lateral flexion.  The impression was failed back surgery syndrome with chronic back pain and narcotic dependence.

In April 2009, Dr. Moore pointed out that the Veteran was getting 300 Norco tablets per month, but he was only supposed to be getting 240; the Veteran stated that he did not realize he was getting more than 240 Norco tablets per month.  The Veteran reported that he was "just going from chair to a couch and out to get the mail and that is about all because walking is difficult."  He also expressed a desire to get gastric bypass surgery.  On examination his weight was "300+ pounds," he walked with a cane with the trunk flexed, and he showed no signs of intoxication.

In a June 2009 letter, Dr. Moore advised the Social Security Administration and VA that the Veteran had been under his care for several years regarding chronic back and lower limb pain, and history of lumbar fusion with failed back surgery syndrome.  He reported that the Veteran had severe lumbar degenerative disc disease at multiple levels and was unable to tolerate sitting for more than a half hour, and walking significant distances or standing a few minutes was difficult.  He opined that it was "not realistic that [the Veteran] will be able to acquire or maintain gainful employment given his job skills and medical condition."  

In his July 2009 claim for SSA disability benefits, the Veteran reported that the following illness and injuries limited his ability to work: severe back pain, lumbar spine impairments, congestive heart failure, unsuccessful back surgery, hypertensive cardiovascular disease/hypertension, right knee and left knee impairment, and high cholesterol.  He reported completing two years of college and working full-time as a loan officer for a mortgage company from 1989 until January 2006, earning $8,000 per month.

In August 2009 the Veteran testified that the back surgery he had during active duty service "failed in 1980, resulting in a second surgery, laminectomy that included a fusion."  He also testified that he was in an automobile accident in 1992 and that his back pain had significantly worsened since that time.  He further testified that he was not working now and he last worked in 2006, leaving his job in part due to back pain, but also due to the downturn in the mortgage business and economy.  He stated that his job in the mortgage business had involved some travel by car and he would make arrangements to stay overnight with a relative because he could not drive straight through to his destination.

Regarding current symptoms, he testified about back pain, popping in his back, an electrical sensation from the center of his right buttock to the back of his right calf with every step he takes, and flare-ups of back pain if he sleeps on his stomach.

During a November 2009 VA primary care visit, the Veteran expressed his belief that he had been "labeled as a narcotics abuser and seeker without reason."  He reported continued pain management with Dr. Moore and "feeling pretty stable," but continuing to have pain.  He acknowledged that with weight loss he would have decreased issues overall.  He stated he was "expecting a windfall in the future" and if this occurred, he planned to have gastric bypass surgery.  He indicated that he worked from home as a currency trader.  On examination, he had increased back pain when lying back, gait was within normal limits "considering past medical history and medical condition," and he walked assisted by a cane.

In a March 2011 SSA decision, an administrative law judge concluded that the Veteran had been disabled for SSA purposes since January 2006 when he last worked due to lumbar spine and thoracic spine disabilities, coronary artery disease, and other severe impairments.
At a June 2011 VA primary care visit, the Veteran reported that he went to a Social Security disability hearing and was still battling with VA for disability.  He stated he was doing "pretty well" and had gastric bypass surgery scheduled for December 2011.  On examination, his gait was within normal limits and he walked unassisted.

In October 2011 correspondence, J. Johnston, M.D. reported that he had performed multiple right knee surgical procedures on the Veteran in 1993, 1995, and 1998, but had not treated him for any back problems.  The Veteran also reported in October 2011 that Dr. Holden was no longer licensed to practice medicine in his state and had moved.  The Veteran added that Dr. Holden was his family doctor and treated him for a variety of routine medical issues from approximately 2001 to 2007.

The Veteran was afforded another VA spine examination in December 2011.  He described his in-service motor vehicle accident and back surgery, a back injury in 1980 while officiating a football game when he had a "twinge in back and developed horrible pain and couldn't stand straight," a spinal fusion around the time of the 1980 back injury, and a motor vehicle accident in 1992 in which he ran head-on into a four-ton bucket truck.  He recalled being transported to the hospital by ambulance with headache, back pain, and knee pain because his left knee "punched the radio through the van's firewall."  He indicated that he could not afford the suggested back surgery, so he started seeing doctors for pain control instead.  He reported that around 2007 he felt a pop in his back and ever since believed he could feel his "laminectomy displaced and moving around."

Regarding current symptoms, the Veteran described constant, sharp low back pain without flare-ups.  He stated that sitting more than 20 minutes or standing more than 10 minutes is "brutal."  He also reported getting sharp pains down the right lateral leg when he walks and having constant right lateral calf numbness.  He reported constant use of a cane in his left hand for balance and indicated that he received the cane for a right meniscus injury and meniscectomy resulting from a 1978 basketball injury.

Range-of-motion findings were reported as follows: flexion to 65 degrees with pain beginning at 30 degrees, extension to 15 degrees with pain beginning at 0 degrees, lateral flexion to 20 degrees bilaterally with pain beginning at 15 degrees bilaterally, and lateral rotation to 25 degrees bilaterally with pain beginning at 15 degrees bilaterally.  The examiner remarked that the Veteran was morbidly obese and some limitation of range of motion was likely due to body habitus, but the majority was likely due to spine disease.  Following three repetitions of range-of-motion testing, the Veteran had flexion to 55 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  These findings documented additional limitation in range of motion on forward flexion and right lateral rotation following repetitive-use testing.  Contributing factors were identified as less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner indicated that the Veteran did not have additional functional loss or impairment after repetitive-use testing. 

Other findings included tenderness to palpation over the sacral area bilaterally; no guarding or muscle spasm of the thoracolumbar spine, muscle strength ranging from active movement against some resistance to normal strength, no muscle atrophy, absent knee and ankle reflexes, and decreased sensation to the upper anterior thighs and thigh/knees and absent sensation to the lower leg/ankles and feet/toes.  The examiner indicated he was not able to reproduce the pelvic clicking sensation the Veteran related to lumbar fusion displacement.  The examiner concluded that the Veteran had intervertebral disc syndrome, but had not had any incapacitating episodes over the past 12 months.  

The Veteran also endorsed moderate numbness and severe, intermittent pain of the right lower extremity.  Straight leg raising test results were negative bilaterally, and the examiner indicated that the Veteran did not have other signs or symptoms of radiculopathy.  The examiner elaborated that on seated and lying straight leg raise, the Veteran complained of pain in his back, not radicular pain.  On hip flexion and knee extension, motor testing seemed related to pain in the low back and not motor weakness.  He noted there was decreased monofilament sensation in nonphysiologic distributions of the bilateral lower extremities distal to the mid thighs and loss of sensation distal to the knees.  He explained that such findings were "consistent with peripheral neuropathy and NOT radiculopathy."  (Emphasis in original).  The examination report identified moderate radiculopathy affecting the right sciatic nerve roots.  The examiner clarified that the "radiculopathy finding today is based on [the] Veteran's subjective description of pain.  There are no supportive findings on exam, including seated and supine straight leg raise."

Following a review of the claims file and examination, the diagnosis was degenerative joint disease and degenerative disc disease of the lumbar spine.  Surgical scars associated with the Veteran's low back disability were not painful or unstable, nor did the total area of all related scars exceed 39 square centimeters.  The examiner noted that lumbar spine x-rays from 2007 and the present examination showed disc narrowing and degenerative bony changes throughout the lumbar spine.  The examiner explained that while he would typically consider adjoining vertebral bodies/discs as having elevated susceptibility to herniation and degeneration after a disc injury and procedure such as this Veteran had in service, widespread changes as noted on his lumbar spine x-rays in 2007 and at present were more consistent with aging and wear and tear from morbid obesity.  In addition, the examiner commented that the reported significant motor vehicle accident in 1992 that resulted in increased back pain and subsequent treatment by various specialists "may suggest back injury/issues not related to the Veteran's service-connected L4-5 discectomy."

With respect to employability, the examiner stated that morbid obesity and deconditioning clearly were exacerbating the Veteran's spinal condition.  "Even so, his back condition would not seem to preclude sedentary employment with generous accommodation allowing frequent change of position."  In support of his conclusion, the examining physician noted that the Veteran reported he was still doing currency trading on the Foreign Exchange at home by computer.  Also, while the Veteran stated that his back pain limits sitting to 20 minutes and standing to 10 to 15 minutes, the examiner noted that the Veteran sat in the lobby for 30 minutes prior to the examination and did not appear in great distress on call to the exam room.  After approximately 20 additional minutes, the Veteran asked to lie on the exam table and then appeared increasingly uncomfortable with range of motion maneuvers during the actual examination.  

The examiner further commented and found "interesting" that the Veteran chose to drive himself to the examination in his spouse's Volkswagen Beetle.  Finally, the examiner opined that active employment with lifting, twisting, or prolonged standing would be problematic, adding that there was some uncertainty as to how much of the current back disability was related to the service-connected L4-5 herniated disc and discectomy. 

Having considered the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent for residuals of L4-5 laminectomy for herniated nucleus pulposus is not warranted.

The Veteran's low back disability has been manifested at worst by forward flexion self-limited to 45 degrees, combined range of motion of the thoracolumbar spine of 145 degrees with objective evidence of painful motion, "popping" appreciated with a stethoscope on lateral flexion in January 2009, and x-ray evidence of degenerative changes throughout the lumbar spine.  These findings are consistent with the 20 percent disability rating awarded, effective June 7, 2007, the date VA received the claim for an increased rating.  

The Board acknowledges that the Veteran's lumbar spine forward flexion was limited to 30 degrees with pain during examination by Dr. Moore in January 2009.  However, given that the medical evidence demonstrates such limitation of flexion on a single instance, with subsequent improvement on VA examination in December 2011, the Board finds that this finding is insufficient to support an increased rating.  To elaborate, during the January 2009 visit with Dr. Moore, the Veteran reported having financial difficulties and asked Dr. Moore to write a letter to VA indicating that he has greater than a 20 percent disability.  As a result of the Veteran's specific request to Dr. Moore as well as his history of misleading his private and VA doctors to obtain prescription narcotics from more than one provider at a time on several occasions, the Board is skeptical of the reported findings on the January 2009 examination and affords them little weight to support the claim.

Considering the remainder of the evidence, a disability rating higher than 20 percent is not warranted for the Veteran's low back disability because the competent, objective medical evidence does not demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine.

The Board also considered the July 2007 VA examination report, noting that the Veteran stood in 20 degrees flexion from a stationary point, but points out that the finding does not represent unfavorable ankylosis of the entire thoracolumbar spine fixed in flexion because he retained range of motion on examination with further flexion to 45 degrees and extension to 10 degrees.  Moreover, examination findings did not document other problems associated with unfavorable ankylosis, such as difficulty walking because of a limited line of vision or restricted opening of the mouth and chewing.  Accordingly, a higher rating on the basis of ankylosis is not warranted.

Similarly, the Board considered the Veteran's low back disability on the basis of incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician.  Here, the evidence does not document incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12-month period.  In fact, while physicians have treated the Veteran for back pain with narcotics throughout the course of his appeal, his VA and private physicians have not prescribed bed rest.  Rather, his physicians have advised him to get regular exercise and lose weight to alleviate his back pain resulting from morbid obesity.  Therefore, the evidence does not support a finding of incapacitating episodes due to residuals of L4-5 laminectomy for herniated nucleus pulposus, and a rating higher than 20 percent is not warranted on this basis.  Id., Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In this regard, the Board finds persuasive the VA and private medical evidence attributing much of his back pain to obesity.  For example, in the seven-year period between the time the Veteran quit smoking in April 2002 and a check-up with Dr. Moore in April 2009, the Veteran gained approximately 60 pounds.  Also, x-ray examinations have shown degenerative changes throughout the thoracolumbar spine, and not limited to his service-connected L4-5 spine disability.  

Considering the Veteran's subjective complaints of numbness and pain radiating to his right leg, the Board finds that a separate rating for "associated objective neurologic abnormalities" is not warranted.  See 38 C.F.R. § 4.71a, Note 1.  In this regard, the Board finds persuasive the December 2011 VA examiner's explanation that the Veteran's neurological complaints are attributable to peripheral neuropathy, and not radiculopathy, because the explanation was based on objective examination findings and a review of the claims file, which revealed that the Veteran was diagnosed with diabetes in 2009.  Further, the Veteran is not entitled to a separate compensable evaluation for scars.  At his December 2011 examination, identified scars were not painful or unstable and did not exceed 39 square centimeters in total surface area.  In short, his scars do not meet the criteria for a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board also emphasizes that despite the Veteran's subjective complaints of decreased motion and difficulty sitting or standing for extended periods, the 20 percent rating assigned for the lumbar spine disability appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the July 2007 and December 2011 VA examination reports reflect that the Veteran was able to accomplish repetitive lumbar spine range-of-motion testing.  

In December 2011, his lumbar spine range of motion was further limited in flexion and right lateral rotation by pain following repetition.  He was also noted to be limited by fatigue on examination in July 2007; however, the fatigue was attributed to his exogenous obesity.  Other findings following repetitive lumbar spine range-of-motion testing did not demonstrate that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination due to lumbar spine disability.  In addition, while the Veteran described sitting for more than 20 minutes as "brutal" during the December 2011 VA examination, he was observed sitting in the waiting room and examination room for a total of 50 minutes with no great distress, and instead became "uncomfortable" after he asked to lie on the examination table and began range-of-motion maneuvers.  Therefore, a higher rating would not be assignable for the lumbar spine disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes they are not warranted because the medical and lay evidence of record does not support a higher rating than that already assigned.  Therefore, the assigned 20 percent rating for the lumbar spine disability is proper throughout the appeal period, and a higher rating for the low back disability is denied.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's report of "popping" in his lower back, which was objectively appreciated by stethoscope on lateral flexion in January 2009, is a symptom not contemplated by the General Rating Formula for evaluating disabilities of the spine or by the criteria for evaluating intervertebral disc syndrome.  In addition, he has described difficulty standing and walking, pain and numbness radiating to his right leg, and difficulty sleeping due to his low back disability.  However, the Board finds that the applicable schedular rating criteria adequately contemplate symptoms of pain, difficulty walking, and difficulty standing.  For example, pain is explicitly contemplated by the criteria and difficulty walking and standing is contemplated by the criteria addressing "abnormal gait," "abnormal spinal contour," and "unfavorable ankylosis."  The Board also notes that "associated objective neurologic abnormalities" adequately contemplate the reported symptoms of right leg numbness and pain due to his low back disability.  

Finally, the Board observes that sleep impairment is not contemplated by the schedular rating criteria for evaluating disabilities of the spine.  However, the Board finds that there is sufficient lay evidence to conclude that the Veteran's sleep impairment is mostly due to his sleep hygiene and work schedule.  Notably, in January 2008 he disclosed working every weeknight beginning at 11:00 p.m. trading foreign currency on the European market and going to sleep at 7:00 a.m.  As a result, his sleep impairment does not warrant referral for an extraschedular rating.  In summary, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology to the extent that the majority of his signs and symptoms of low back disability are contemplated therein, with the exception of "popping" manifested in January 2009 on lumbar lateral flexion.  

Although the Board finds the Veteran's service-connected low back disability adequately contemplated by the schedular rating criteria, the Board further finds that his service-connected residuals of L4-5 laminectomy for herniated nucleus pulposus have not resulted in frequent hospitalization or marked interference with employment.  Instead, the medical evidence reflects that the Veteran presented for emergency treatment in March 2008 with a sudden onset of back pain with a burning sensation and jaw tightness; however, the symptoms were not attributed to his low back disability.  The impression included atypical chest pain, possibly musculoskeletal, certainly with a positional, pleuritic component.  

Regarding interference with employment, subsequent to his career as a mortgage broker from 1989 to January 2006, the Veteran reported working full-time from home trading currency during European market hours.  In fact, although the Veteran reported in his July 2009 application for SSA disability benefits that he had not worked since January 2006, he reported working as a foreign currency trader as recently as December 2011 during his VA examination.  Based on this evidence reflecting that the Veteran's low back disability has not caused frequent hospitalization or marked interference with employment, the Board finds that a referral for consideration of an extraschedular rating is not warranted.
Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service connected only for his lumbar spine disability.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a disability rating higher than 20 percent for residuals of L4-5 laminectomy, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Turning to the claim of entitlement to a TDIU, the Veteran contends that he is unable to work due to his service-connected residuals of L4-5 laminectomy.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  
Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

As detailed above, service connection is in effect for residuals of L4-5 laminectomy for herniated nucleus pulposus rated 20 percent disabling; the Veteran has no other service-connected disabilities.  Thus, he does not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

With regard to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940) received in November 2011, the Veteran reported being the owner of a mortgage business from 1993 until 2001 when the business closed, then working for two other mortgage companies until December 2005.  He reported his highest gross earnings per month from his last employer as $20,000.  He indicated that he completed two years of college and denied having other training or education before or since becoming too disabled to work.  He stated that his low back disability "got to where I couldn't sit for more than about 10 minutes at a time.  Standing is worse, so I would lie on the floor."

The Board has considered the medical and lay evidence of record and finds that entitlement to a TDIU is not warranted, including referral to the Director, Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The Veteran's service-connected low back disability does not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board has found that the Veteran's low back disability warrants no higher than a 20 percent disability rating.

The Board also finds that the most persuasive medical opinion evidence weighs against the claim for a TDIU.  In this regard, the Board finds the opinion of the December 2011 VA examiner is probative and persuasive evidence against the claim of a TDIU, because it was based on a review of the claims file, interview of the Veteran, a thorough examination, and is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Initially, the examiner explained that it was unclear how much of the current back disability was related to the service-connected L4-5 herniated disc and discectomy because the Veteran had other post-service back injuries and x-ray examinations revealed widespread degenerative changes of the lumbar spine, consistent with aging and wear and tear from morbid obesity.  Here, the examiner's conclusion appears to be consistent with the evidence of record, which reflects a 100-pound weight gain since military service, including an approximately 60-pound gain since 2002.  The conclusion is also consistent with the Veteran's reports of post-service back injuries in 1980 and the early 1990s.

Regarding specific employment, the examiner concluded that active employment with lifting, twisting, or prolonged standing would be problematic due to the Veteran's low back disability.  In this case, in his application for SSA disability benefits, the Veteran described frequently having to lift and carry 40-pound files from storage to his desk and back during his employment as a mortgage broker.  Based on these job requirements and the VA examiner's opinion, the evidence suggests the Veteran may be precluded due to his low back disability from maintaining employment in his previous usual occupation as a mortgage broker to the extent that the job requires physical labor.

However, since filing his June 2007 claim for an increased rating for his low back disability, the Veteran has reported another usual occupation; he has described working full-time as a foreign currency trader from his home and earning up to $25,000 per month (although he did not mention this work in his application for SSA disability benefits).  The December 2011 VA examiner also opined that the Veteran was not precluded from sedentary employment with generous accommodation allowing frequent change of position.  Here, the Board finds that the Veteran's occupation as a foreign currency trader working from home appears to be well-suited to the Veteran's need for a sedentary work environment that allows for frequent position changes as reflected by evidence that the Veteran was still working in this occupation on VA examination in December 2011. 

In comparison, the Board finds the June 2009 opinion from Dr. Moore is entitled to little, if any, probative value because it is contradicted by the evidence of record.  Dr. Moore opined that it was not realistic that the Veteran would "be able to acquire or maintain gainful employment given his job skills and medical condition," identified as severe lumbar degenerative disc disease at multiple levels.  In fact, the evidence demonstrates that the Veteran completed two years of college, owned his own mortgage business for many years, acquired new jobs with other mortgage companies, and subsequently worked full-time trading foreign currency on the European market after quitting the mortgage business in 2006.  

Further reflecting the Veteran's ability to follow a substantially gainful occupation, during November 2009 VA treatment, which was after Dr. Moore's letter and after the Veteran had applied for SSA disability benefits, he stated he was still working as a currency trader and was "expecting a windfall in the future."  He also reported working as a currency trader on VA examination in December 2011.  In summary, the Board finds that the most probative and persuasive evidence of record demonstrates that the Veteran has acquired and maintained a substantially gainful occupation as a foreign currency trader since filing his claim for an increased disability rating for his low back disability in June 2007.    

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above), which does not show the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected low back disability, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the December 2011 VA examination report, which clearly does not establish that the Veteran's service-connected lumbar spine disability causes him to be unemployable. 

The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of L4-5 laminectomy for herniated nucleus pulposus is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


